TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-02-00756-CV

                                     Patricia Mitchell, Appellant

                                                   v.

                                       Phil Mitchell, Appellee


        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
           NO. 98-00617, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING




                             MEMORANDUM OPINION

                Appellant Patricia Mitchell filed her notice of appeal on December 4, 2002. On December

17, 2002, this Court received a letter from the court reporter stating that she had been informed that

appellant did not intend to pursue her appeal. On January 22, 2003, this Court sent appellant notice that

her appellant=s brief was overdue and that her appeal would be subject to dismissal if a motion for an

extension of time was not filed by January 27, 2003. To date, appellant has not responded to this Court=s

correspondence.

                We therefore dismiss the appeal for want of prosecution. Tex. R. App. P. 42.3(b).




                                                __________________________________________

                                                Mack Kidd, Justice

Before Justices Kidd, Yeakel and Patterson

Dismissed for Want of Prosecution
Filed: March 6, 2003